Order of disposition of the Family Court, Bronx County (Rhoda Cohen, J.), entered on April 13, 1989, which adjudged Steven W. a juvenile delinquent and placed him on probation for 18 months, based upon a fact-finding order of the same court dated March 2, 1989 finding that Steven W. committed an act which, if committed by an adult, would have constituted the crime of second degree robbery, unanimously affirmed, without costs.
Upon reviewing the evidence adduced at the fact-finding hearing, which took place over the course of several months, we conclude sufficient evidence exists to support a finding of second degree robbery. The complaint unhesitatingly identified Steven W., a fellow student at the same public school he was attending and with whom he had spoken on several occasions prior to the incident, as being one of the perpetrators. According to complainant, defendant punched him in the eye before at least two cohorts joined in to steal his coat. The complainant then saw the threesome flee with his coat.
The robbery took place during daylight time while complainant was walking home from school. Although Steven W. claimed to be a mere spectator to the incident, the trier of fact, who is in the best position to observe the demeanor of the witnesses and assess their ability to tell the truth, chose to credit the complainant’s testimony, and no basis exists to disturb the court’s findings of fact. Concur—Kupferman, J. P., Milonas, Ellerin, Wallach and Rubin, JJ.